254 F.2d 605
PARKER MANUFACTURING COMPANY, a Corporation of Massachusetts,v.TIME SAVER TOOLS, Inc., et al.
No. 5676.
United States Court of Appeals Tenth Circuit.
Nov. 13, 1957.

Appeal from the United States District Court for the District of Kansas.
Porter, Chittick & Russell, Boston, Mass., and Karl W. Root, Atchison, Kan., for appellant.
Owen J. Ooms, Chicago, Ill., Norman B. Sortor, Kansas City, Kan., and C. Earl Hovey, Kansas City, Mo., for appellees.
Before BRATTON, Chief Judge, and PICKETT and LEWIS, Circuit Judges.
PER CURIAM.


1
Appeal dismissed pursuant to stipulation of the parties.